This is an appeal from a judgment dismissing a claim upon the' merits, entered in the office of the clerk of the Court of Claims on December 15, 1943. On September 24,1940, claimant was driving his car in an easterly direction on Mew York State Highway Mo. 5. The highway at the scene of the accident consisted of three concrete lanes, the southern strip of which had been resurfaced with a thin black-top coating, either macadam or asphalt. At the time of the accident it was raining and claimant’s automobile skidded on the *991slippery road surface and turned over, resulting in personal injuries to claimant and property damage to his automobile. The claimant contends that the accident, resultant personal injury and property damage were caused solely by the negligence of the State in the maintenance of the highway at the scene of the accident and the slippery condition of the resurfaced portion upon which he was traveling. The proof of negligence is mainly that of a slippery surface. Evidence was also offered to show that other cars had skidded on this same lane of the highway before and after the accident, but there was no proof as to the cause thereof. Negligence cannot be inferred from the fact that the car skidded or that the accident happened. (Lahr v. Tirrill, 274 N. Y. 112, 117; Galbraith V. Busch, 267 N. Y. 230.) Judgment of the Court of Claims affirmed, without costs. All concur.